Citation Nr: 0714738	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-31 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for lumbar strain with a partial herniated disc 
at L5-S1.

2.  Entitlement to an initial compensable disability 
evaluation for ligamentous strain of the metacarpophalangeal 
and proximal interphalangeal joints of the right index 
finger, to include osteoarthritis.  

3.  Entitlement to an initial compensable disability 
evaluation for ligamentous strain of the metacarpophalangeal 
and proximal interphalangeal joints of the right middle 
finger, to include osteoarthritis.  

4.  Entitlement to an initial compensable disability 
evaluation for ligamentous strain of the metacarpophalangeal 
and proximal interphalangeal joints of the right ring finger, 
to include osteoarthritis.  

5.  Entitlement to an initial compensable disability 
evaluation for ligamentous strain of the metacarpophalangeal 
and proximal interphalangeal joints of the right little 
finger, to include osteoarthritis.  

6.  Entitlement to an initial disability evaluation in excess 
of 10 percent for gastroesophageal reflux disease (GERD).

7.  Entitlement to service connection for residuals of a cold 
injury (frostbite) to the right hand.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran is a retired United States Air Force Lieutenant 
Colonel (O-5), with active service from February 1967 to 
March 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.


The veteran appeared at a Travel Board hearing in front of 
the undersigned Acting Veterans Law Judge in July 2006.  
Unfortunately, VA was unable to produce a transcript of the 
hearing.  The veteran was advised of the technical 
difficulties and  indicated in December 2007 that he did not 
desire to be scheduled for another hearing.  As such, this 
matter is now properly before the Board for adjudication.  

The issue of entitlement to service connection for residuals 
of a cold injury to the right hand is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC, 
pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has pain with repetitive use of the lumbar 
spine; he does not have osteoarthritis in the low back.

3.  The veteran has lumbar flexion to 90 degrees and a 
combined range of motion in the thoracolumbar spine of 215 
degrees.

4.  The veteran has degenerative arthritis in the fingers of 
his right hand without a compensable level of limited motion 
in any digit.

5.  The veteran experiences persistently recurrent heartburn 
and regurgitation without substernal, arm or shoulder pain.




 

CONCLUSIONS OF LAW

1.  Criteria for a disability evaluation in excess of 10 
percent for lumbar strain with partial herniated disc at L5-
S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5237 and 5243 (2006).

2.  Criteria for a 10 percent evaluation for ligamentous 
strain and osteoarthritis of the metacarpophalangeal and 
proximal interphalangeal joint group of the right index, 
middle, ring, and little fingers, to include osteoarthritis, 
have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5229, 
and 5230 (2006).

3.  Criteria for a disability evaluation in excess of 10 
percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.20, 4.114, 
Diagnostic Code 7346 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in November 2003 and July 2004, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims of entitlement to 
service connection, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and pertinent to the veteran's appeal of the 
downstream issues of entitlement to higher initial ratings, 
was provided in March 2006.  Accordingly, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, proper notice was provided prior to the appealed 
AOJ decision insofar as notice was given with respect to the 
issues of entitlement to service connection.  Subsequent 
notice regarding the downstream issues appealed was provided 
following receipt of the veteran's notice of disagreement.  
Although a Supplemental Statement of the Case was not issued 
after the notice with respect to the claims of entitlement to 
increased ratings to make that notice pre-decisional as per 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
Board finds no prejudice in proceeding as the veteran was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claims and he appears 
to be fully advised of his rights and responsibilities under 
the VCAA.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
Board in July 2006.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  In 
fact, the veteran submitted additional evidence to the Board 
with a waiver of AOJ review and requested that all matters be 
adjudicated on the record as there was no further evidence to 
be identified or obtained.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA.  As such, the merits of his 
claims will now be addressed.

The veteran requests that higher initial ratings be assigned 
for his back pain, right hand pain and limitation, and for 
the symptoms associated with GERD.  He does not suggest that 
he is unemployable as a result of any of these disabilities, 
but believes higher ratings are warranted because his daily 
activities are impacted by each disability.  The veteran 
contends that back pain is experienced daily, that he has 
heartburn on a regular basis notwithstanding the use of 
medication daily, and that his right hand hurts with all 
activities.

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
determining an appropriate disability evaluation, VA has a 
duty to consider all possible regulations which may be 
potentially applicable based upon the assertions and issues 
raised in the record.  After such a consideration, VA must 
explain to the veteran the reasons and bases utilized in its 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, the entire period, from service to present, must be 
considered in rating the veteran so that possible "staged" 
ratings may be contemplated.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (2001)

Lumbar Strain

The veteran was granted service connection for lumbar strain 
with a partial herniated disc at L5-S1 and assigned a 10 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5237, 
based on a slight decrease in motion in the lumbar spine.  It 
is important to point out that the veteran was recently 
awarded an additional 10 percent rating for sciatic pain into 
his right lower extremity as secondary to his lumbar 
disability.  The additional rating is not here in question.

The veteran served for almost forty years as a senior non-
commissioned officer, then commissioned officer, in the 
United States Air Force.  Prior to his retirement from 
service, he was afforded a VA general medical examination to 
determine the extent of his low back disability.  In the 
report of this examination, dated in November 2003, the 
veteran was found to exhibit the following low back range of 
motion:  forward flexion to 90 degrees, extension to 5 
degrees, lateral flexion in both directions to 30 degrees 
(veteran reported that this movement "feels good"), and 
rotation to 30 degrees in both directions.  The veteran did 
have increased pain on repetition of forward flexion, but had 
definite pain on increased repetition for extension to the 
point that on the fourth or fifth repetition, "he 
essentially had no extension."  There was mild increased 
discomfort upon repetition of rotation, with no fatigability 
or incoordination; lateral flexion did not cause pain during 
repetition.  The veteran was diagnosed as having chronic 
lumbar strain with "chart verification" of a partial 
herniated disc at L5-S1.  

The veteran was afforded a second VA examination in December 
2004.  In the associated report, the veteran was found to 
essentially complain of a lumbar pain which had some 
interference with his part-time job as an antique re-
furnisher.  Objectively, the veteran's range of motion was 
found to be:  forward flexion to 90 degrees, extension to 10 
degrees, lateral flexion to 30 degrees bilaterally, and 
rotation to 30 degrees bilaterally.  As with the earlier 
examination, there was some pain noted when the veteran 
performed his range of motion exercises.  The examiner 
reported that the veteran did not require a cane or other 
assistive device to ambulate and that his activities of daily 
living were not largely impaired.  The veteran was again 
diagnosed as having chronic lumbar strain with a partial 
herniated disc at L5-S1.  

Treatment records do not show complaints of low back pain on 
a regular basis nor do they reflect that the veteran requires 
medication for pain.  He is treated for arthritis in his 
hand, as will be discussed below, but there is no such 
finding with respect to the low back.


Criteria for rating spine disorders were amended in September 
2003.  As the veteran filed his claim in November 2003, he is 
entitled to evaluation under current regulations.  These 
regulations provide that all spine disorders (save, in some 
instances, intervertebral disc syndrome) are to be rated by 
applying the General Rating Formula for Rating Diseases and 
Injuries of the Spine.  Using the General Rating Formula with 
respect to rating lumbosacral strain under Diagnostic Code 
5237, a 50 percent evaluation is assigned when there is 
unfavorable ankylosis of the entire thoracolumbar spine; a 40 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the thoracolumbar spine; a 20 percent evaluation 
is assigned when forward flexion of the thoracolumbar spine 
is greater than 30 degrees but not greater than 60 degrees, 
or the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees, or with muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; and, a 10 percent evaluation is 
assigned when forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees, or 
the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees, or 
with muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour.

Additionally, as the veteran has been noted to have a 
partially herniated intervertebral disc, he is entitled to 
consideration of a rating under the current Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.   See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  
Under these provisions, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Id.  For purposes of 
evaluations under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  

Following a complete review of the record evidence, including 
the veteran's assertions that he experiences low back pain 
with activities, the Board finds that the 10 percent rating 
currently assigned is the most appropriate.  There is no 
indication of ankylosis or a limited range of motion which 
would entitle a greater rating under Diagnostic Code 5237, 
nor is there an indication that the veteran has had periods 
of physician-prescribed bed rest which might support a higher 
rating under Diagnostic Code 5243.  The Board notes the 
veteran's contentions of pain upon repetitive use and the 
documented findings which show some interference with 
employability due to this painful limitation of use as well 
as the fact that the veteran has a total combined range of 
motion in the thoracolumbar spine of 215 degrees.  It is this 
limitation of motion which allows for the assignment of a 10 
percent rating as the current rating criteria specifically 
takes into account symptoms such as pain.

The evidence shows that the veteran has demonstrated pain on 
repetitive use, but he does not have arthritis of the spine 
nor periods of prescribed bed rest.  He has flexion to 90 
degrees and a combined range of motion in the thoracolumbar 
spine of 215 degrees.  The assignment of a 10 percent rating 
takes into account the painful limited motion.  A rating 
higher than 10 percent cannot be assigned because there is no 
evidence of flexion limited to 60 degrees or a combined range 
of motion of the thoracolumbar spine of 120 degrees.  The 
Board finds the rating of 10 percent to be an accurate 
representation of the disability picture and a higher rating 
is denied.  There is no evidence of record to suggest the 
need for assignment of staged ratings.

Right Hand Fingers  

The veteran is service-connected for ligamentous strain in 
four fingers of his dominant right hand.  He currently has 
noncompensable evaluations assigned for each finger, but 
contends that the conditions are so severe as to warrant a 
compensable rating.  The Board will address the contentions 
for these four claims together, as the award of compensation 
is based on how the symptoms present as a minor joint group.  
See 38 C.F.R. § 4.45.   

38 C.F.R. § 4.71a, Diagnostic Code 5229, allows for the 
assignment of a 10 percent rating when there is evidence of 
limited motion in the index and middle fingers with a gap of 
one inch or more between the fingertip and the proximal 
transverse crease of the palm with the finger flexed to the 
extent possible, or when extension is limited by more than 30 
degrees.  Diagnostic Code 5230, also found at 38 C.F.R. 
§ 4.71a, does not allow for the assignment of a compensable 
rating based solely on limitation of motion of the ring or 
little fingers.

Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by the limitation of 
motion, to be combined, not added under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  

The veteran was found, upon VA examination in November 2003, 
to have a normal range of motion in all of the fingers on his 
right hand.  There was no noticeable swelling or 
discoloration.  The veteran did, however, indicate that he 
had increased sensitivity in his right hand with the onset of 
cold weather.  He related that his hand ached when he gripped 
the steering wheel of his automobile for an extended time, 
and that the pain was problematic when re-furnishing 
furniture, his part-time employment.  


Upon VA examination in December 2004, the veteran was found 
to exhibit pain and stiffness in his right hand with no 
limitation on range of motion noted in the digits.  There was 
tenderness to palpation and an increase in pain noted upon 
repetitive usage of the fingers (e.g. making a fist five or 
six times caused an increase in pain).  The veteran's grip 
strength was intact and the hand was fully functional with no 
incoordination or decrease in range of motion noted.  
Objectively, the veteran was diagnosed as having ligamentous 
strain of the metacarpophalangeal and proximal 
interphalangeal joints, with mild pain and mild weakness and 
fatigability noted upon repetitive use.   

Current treatment records from a private physician dated in 
September 2006 include a diagnosis of arthritis in the right 
hand requiring medication for pain.  The records include the 
notation that the veteran's arthritis caused him to have pain 
in his digits in the morning and during activities such as 
typing.  Although there are no x-ray reports included with 
the treatment records, the Board will resolve all reasonable 
doubt in favor of the veteran pursuant to 38 U.S.C.A. § 5107 
and 38 C.F.R. § 4.3 and accept that the veteran has arthritis 
in each finger of his right hand.  

Given the evidence as outlined above, the Board finds that a 
compensable rating cannot be assigned for any of the 
veteran's fingers under Diagnostic Codes 5229 or 5230 because 
there is no evidence of limited motion.  Under Diagnostic 
Code 5003, however, a 10 percent rating may be assigned for 
the group of minor joints in the hand.  The veteran has been 
found to exhibit both pain and weakness upon repetitive use 
of the right hand fingers, which shows a functional 
impairment consistent with the assignment of a 10 percent 
rating.  There is no evidence to support assignment of a 
rating higher than 10 percent for the group of joints as a 
whole or individually.  Accordingly, a single 10 percent 
rating is granted for the fingers of the veteran's right 
hand.  There is no evidence of record to suggest the need for 
assignment of staged ratings.





GERD

The veteran was granted service connection for GERD in an 
April 2004 rating decision which assigned a noncompensable 
disability evaluation.  The veteran posited disagreement with 
the level of his rating and has since been granted a 10 
percent evaluation.  As this action does not represent a full 
grant of the benefit sought, the veteran maintains his appeal 
contending, in essence, that his condition is of greater 
severity than that contemplated by his current rating.  The 
veteran specifically contends that a higher rating should be 
assigned because he continues to have heartburn and periodic 
regurgitation notwithstanding his use of medication on a 
daily basis.

The Board notes that there are no specific rating criteria 
applicable to GERD.  As such, the veteran must be rated on 
an analogous provision which best approximates the overall 
disability picture.  See 38 C.F.R. § 4.20.  In so doing, the 
Board looks to 38 C.F.R. § 4.114, Diagnostic Code 7346, 
pertaining to hiatal hernias because the veteran's chief 
symptoms of epigastric distress are closely related, not 
only in the functions affected but the anatomical 
localization, to those outlined in the rating criteria for 
hiatal hernias.  

Diagnostic Code 7346 allows for the assignment of a 60 
percent rating when there are symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  A 30 percent evaluation is assigned 
for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health; and, a 10 percent rating 
is assigned when there are two or more symptoms of the 30 
percent rating criteria present, but of less severity.

Treatment records show that the veteran requires medication 
on a daily basis for heartburn and periodic reflux.  There is 
no record of complaints of substernal, arm or shoulder pain 
and there is no suggestion in the medical record of the 
veteran having a considerable health impairment as a result 
of GERD.

Upon VA examination in November 2003, the veteran related 
having symptoms of GERD twice a week; he denied having 
dysphagia, melena, or weight loss.  He stated that his 
medication seemed to control his symptoms, but that he 
consistently experienced some degree of stomach pain even 
when under medication.  

The veteran underwent a second VA examination in December 
2004 and related having significant epigastric pain 
occurring, even with medication, twice weekly.  The veteran 
reported experiencing pyrosis but did not complain of arm or 
shoulder pain; that approximately two to three times per 
week, he experienced regurgitation.  The examiner confirmed 
the diagnosis of GERD and concluded that the disorder was not 
so significant as to cause functional impairment in the 
veteran's daily activities.  

Subsequent to the certification of this appeal to the Board, 
the veteran submitted reports of treatment for GERD conducted 
at a U.S. Air Force facility.  The reports confirm the 
presence of chronic GERD.  A radiographic impression, dated 
in March 2004, showed that the veteran's GERD was 
"significant" and that, with maneuvers, the condition 
extended to the mid-esophagus.  

Following a complete and sympathetic review of the record 
evidence, the Board finds that the veteran is shown to 
experience persistently recurrent heartburn and regurgitation 
without any complaint or objective finding of dysphagia, 
shoulder/arm pain, or any other manifestation which would 
collectively cause a considerable impairment of overall 
health.  The medical evidence clearly shows that the veteran 
continues to have epigastric distress with the use of 
medication, but his daily activities are not impacted.  As 
such, criteria for a rating higher than 10 percent have not 
been met and his request for a higher rating must be denied.  
There is no evidence of record to suggest the need for 
assignment of staged ratings.






ORDER

A rating higher than 10 percent for lumbar strain with 
partial herniated disc at L5-S1 is denied.  

A single 10 percent rating for ligamentous strain and 
arthritis of the metacarpophalangeal and proximal 
interphalangeal joint group of the right index, middle, ring, 
and little fingers, is granted, subject to the laws and 
regulations governing the payment of VA monetary benefits.  

A rating higher than 10 percent for gastroesophageal reflux 
disease (GERD) is denied.


                                                           
REMAND

The veteran applied for service connection for the residuals 
of a cold injury to the right hand in his original 
application for VA compensation benefits.  In April 2004, 
service connection was granted for the right hand finger 
strain discussed above, but service connection was separately 
denied for frostbite to the right hand.  In a statement 
submitted with his VA Form 9 in September 2004, the veteran 
discussed the frostbite to his right hand within his 
discussion of the appealed ratings for his right hand 
fingers.  

The Board is required to review all issues which are 
reasonably raised by a liberal reading of the veteran's 
assertions.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Because the September 2004 statement was received within one 
year of the denial of service connection for frostbite to the 
right hand, the Board will accept that document as a notice 
of disagreement with respect to that issue.  Therefore, it is 
necessary to remand the issue to the RO so that the veteran 
and his representative may be issued a statement of the case 
if benefits are not awarded.



Accordingly, the case is REMANDED for the following action:

Review the issue of entitlement to service 
connection for frostbite to the right 
hand.  Issue a Statement of the Case if 
the benefits sought cannot be granted.  
Advise the veteran of all appropriate 
timelines as this matter is not to be 
returned to the Board unless the veteran 
perfects his appeal pursuant to 38 C.F.R. 
§ 20.200 with the filing of substantive 
appeal.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


